Citation Nr: 1136142	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-32 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an additional period of training under the Vocational Rehabilitation and Employment Chapter 31 program to complete a doctoral degree.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from April 1995 to April 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from a December  2003 decision letter in which the RO denied Vocational Rehabilitation and Employment benefits to complete a doctoral degree.  In December 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2005.	

In June 2007, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

In March 2008, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After completing the requested development, the RO continued to deny the claim (as reflected in an April 2009 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

In May 2009, the Veteran requested another hearing before a VLJ sitting at his local RO.  In January 2010, the VLJ who conducted the June 2007 Board hearing remanded the case to afford the Veteran his requested hearing pursuant to 38 C.F.R. §§ 20.703 and 20.704.  

In January 2011, the Veteran testified during a Board hearing before the undersigned VLJ at the RO.  A transcript of that hearing is of record. 

For the reason expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In the recent decision of Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court of Appeals for Veterans Claims (Court) held that the pertinent statutes and implementing regulation regarding Board hearings entitle a claimant to an opportunity for a hearing before all the Board members who will ultimately decide his appeal, and that if the claimant's appeal is assigned to a Board panel in a piecemeal fashion, that claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  See 38 U.S.C.A. §§ 7102(a), 7107(c); 38 C.F.R. § 20.707.  

In this case, as noted above, the Veteran presented testimony at two hearings before two different VLJs concerning the issue on appeal, and thus a third VLJ must participate in a panel to adjudicate the appeal.  See 38 U.S.C.A. §§ 7102(a); 38 C.F.R. § 19.3.  In a written statement received in August 2011, the Veteran indicated that he wished to appear at a third hearing at his local RO before the third VLJ who would be assigned to decide his appeal on the issue addressed at both prior hearings.  Thus, in light of the Court's holding in Arneson, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for the requested hearing is warranted. 

Accordingly, the matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing, as appropriate.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.



The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


